Name: Commission Regulation (EC) No 948/2003 of 28 May 2003 fixing the import duties in the cereals sector
 Type: Regulation
 Subject Matter: plant product;  EU finance;  trade
 Date Published: nan

 Avis juridique important|32003R0948Commission Regulation (EC) No 948/2003 of 28 May 2003 fixing the import duties in the cereals sector Official Journal L 133 , 29/05/2003 P. 0075 - 0077Commission Regulation (EC) No 948/2003of 28 May 2003fixing the import duties in the cereals sectorTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals(1), as last amended by Regulation (EC) No 1666/2000(2),Having regard to Commission Regulation (EC) No 1249/96 of 28 June 1996 laying down detailed rules for the application of Council Regulation (EEC) No 1766/92 as regards import duties in the cereals sector(3), as last amended by Regulation (EC) No 1900/2002(4), and in particular Article 2(1) thereof,Whereas:(1) Article 10 of Regulation (EEC) No 1766/92 provides that the rates of duty in the Common Customs Tariff are to be charged on import of the products referred to in Article 1 of that Regulation. However, in the case of the products referred to in paragraph 2 of that Article, the import duty is to be equal to the intervention price valid for such products on importation and increased by 55 %, minus the cif import price applicable to the consignment in question. However, that duty may not exceed the rate of duty in the Common Customs Tariff.(2) Pursuant to Article 10(3) of Regulation (EEC) No 1766/92, the cif import prices are calculated on the basis of the representative prices for the product in question on the world market.(3) Regulation (EC) No 1249/96 lays down detailed rules for the application of Council Regulation (EEC) No 1766/92 as regards import duties in the cereals sector.(4) The import duties are applicable until new duties are fixed and enter into force. They also remain in force in cases where no quotation is available for the reference exchange referred to in Annex II to Regulation (EC) No 1249/96 during the two weeks preceding the next periodical fixing.(5) In order to allow the import duty system to function normally, the representative market rates recorded during a reference period should be used for calculating the duties.(6) Application of Regulation (EC) No 1249/96 results in import duties being fixed as set out in the Annex to this Regulation,HAS ADOPTED THIS REGULATION:Article 1The import duties in the cereals sector referred to in Article 10(2) of Regulation (EEC) No 1766/92 shall be those fixed in Annex I to this Regulation on the basis of the information given in Annex II.Article 2This Regulation shall enter into force on 1 June 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 28 May 2003.For the CommissionJ. M. Silva RodrÃ ­guezAgriculture Director-General(1) OJ L 181, 1.7.1992, p. 21.(2) OJ L 193, 29.7.2000, p. 1.(3) OJ L 161, 29.6.1996, p. 125.(4) OJ L 287, 25.10.2002, p. 15.ANNEX IImport duties for the products covered by Article 10(2) of Regulation (EEC) No 1766/92>TABLE>ANNEX IIFactors for calculating duties(period from 15 May 2003 to 27 May 2003)1. Averages over the two-week period preceding the day of fixing:>TABLE>2. Freight/cost: Gulf of Mexico-Rotterdam: 17,79 EUR/t; Great Lakes-Rotterdam: 26,73 EUR/t.3.>TABLE>